         Case 1:19-cr-00561-LAP Document 347 Filed 07/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                 No. 19-CR-561 (LAP)
-against-
                                                 No. 11-CV-691 (LAK)
STEVEN DONZIGER,
                                                         ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court requests that the Clerk of the Court close the

following motions:

         Docket number 189, which was rendered moot by the
          order entered at docket number 191.

         Docket number 192, which was resolved by the order
          entered at docket number 196.

         Docket number 194, which was resolved by the order
          entered at docket number 203.

         Docket number 216, which was directed to Judge
          Kaplan (not the undersigned). Judge Kaplan
          addressed that motion in an order at docket number
          2590 in 11-CV-691.

         Docket number 246, which was addressed in the order
          entered at docket number 297.

         Docket number 251, which was resolved by the order
          entered at docket number 254.

         Docket number 252, which was resolved by the order
          entered at docket number 257.




                                       1
         Case 1:19-cr-00561-LAP Document 347 Filed 07/26/21 Page 2 of 2




         Docket number 283, which was resolved by the order
          entered at docket number 257.

         Docket number 302, which was resolved on the record
          at trial. (See dkt. no. 319 at 858:21-859:5.)

SO ORDERED.

Dated:       July 26, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
